DETAILED ACTION
	This is a correction of the second office action for US Application 17/040,257 for a System for Holding at Least One Object to be Held in a Shaft-Type Building Structure.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: Lines 19 and 21 of claim 1, the phrase “and/or” has been deleted and replaced with - - or - -.  
In the 4th from the last line of claim 1, before the word “side”, the word “the” has been deleted and replaced with - - a - -.  
Line 3 of claim 6, the words “a or” have been deleted.
Line 4 of claim 16, the phrase “and/or” has been deleted and replaced with - - or - -.
In line 1 of claim 13, the number “12” has been deleted and replaced with - - 1 - -.
In line 1 of claim 14, the number “11” has been deleted and replaced with - - 1 - -.

Allowable Subject Matter
	Claims 1, 3-8, 13, 14, 16, 18, and 19 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632